     Case 5:18-cv-01348-DSF-RAO Document 23 Filed 11/26/18 Page 1 of 9 Page ID #:91



 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2    Michael J. Manning, Esq. (State Bar No. 286879)
      Craig G. Côté, Esq. (State Bar No. 132885)
 3    Osman M. Taher, Esq. (State Bar No. 272441)
 4    MANNING LAW, APC
      4667 MacArthur Blvd., Suite 150
 5    Newport Beach, CA 92660
 6    Office: (949) 200-8755
      ADAPracticeGroup@manninglawoffice.com
 7

 8    Attorneys for Plaintiff
      JAMES RUTHERFORD
 9

10

11                                UNITED STATES DISTRICT COURT
12                               CENTRAL DISTRICT OF CALIFORNIA
13

14
      JAMES RUTHERFORD, an                        Case No.: 5:18-cv-01348-DSF-RAO
15

16    individual,                                 JOINT RULE 26(f) REPORT
17                  Plaintiff,
                                                  Date: December 3, 2018
18    v.                                          Time: 11:00 a.m.
19
      KFC #E791053, a business of                 Hon. Dale S. Fischer
20
      unknown form; SBKFC
21

22    HOLDINGS, LLC, a Colorado
23    Limited Liability Company; and
24    DOES 1-10, inclusive,
25
                                    Defendants.
26
27

28
                                                   1
     Case 5:18-cv-01348-DSF-RAO Document 23 Filed 11/26/18 Page 2 of 9 Page ID #:92



 1
            NOW COME Plaintiff JAMES RUTHERFORD (“Plaintiff”) and Defendant
 2
      KFC #E791053 and Defendant SBKFC HOLDINGS, LLC (“collectively referred to
 3
      as “Defendants”), by and through the undersigned counsel and hereby respectfully
 4
      submit the instant Joint Rule 26(f) Scheduling Report.
 5
      B.    Statements Of The Case
 6
            Plaintiff: Plaintiff is substantially limited in performing one or more major life
 7
      activities, including but not limited to: walking, standing, ambulating, sitting and
 8
      grasping objects. As a result of these disabilities, Plaintiff relies upon mobility
 9
      devices, including at times, a wheelchair, to ambulate. With such disabilities,
10
      Plaintiff qualifies as a member of a protected class under the Americans with
11
      Disabilities Act (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing
12
      the ADA set forth at 28 C.F.R. §§ 36.101 et seq. Plaintiff is also the holder of a
13
      Disabled Person Parking Placard.
14
            Plaintiff personally visited Defendants’ property located at 4371 Ontario Mills
15
      Parkway, Ontario, CA 91764 (the “Subject Property”) but was denied full and equal
16
      access and full and equal enjoyment of the facilities, services, goods, and amenities
17
      within Defendants’ facility, even though he would be classified as a “bona fide
18
      patron.” Specifically, he desired to visit the Subject Property as a consumer, but
19
      experienced difficulty due to Defendants’ failure to provide adequate access to the
20
      subject business and its interior.
21
                   It is alleged that Defendants own and operate the Subject Property
22
      where the subject restaurant (the “Business”) is located. It is alleged that Defendants
23
      are liable to Plaintiff for the alleged ADA violations.
24
                   The Business is a facility open to the public, a place of public
25
      accommodation, and a business establishment. Instead of having architectural barrier
26
      free facilities for patrons with disabilities, Plaintiff experienced the following at the
27
      Subject Property: the accessible parking space access aisle serving the main entrance
28                                                2
                                           JOINT 26F REPORT
     Case 5:18-cv-01348-DSF-RAO Document 23 Filed 11/26/18 Page 3 of 9 Page ID #:93



 1
      has slopes and counter slopes from 4.9 to 14% which exceed the maximum allowed
 2
      of 2% per Section 502; the pavement surface at the accessible parking spaces and
 3
      access aisles had deteriorated to the point that it is chipped, cracked, and pock
 4
      marked with holes. Section 302 of the Americans with Disability Act Accessibility
 5
      Guidelines requires that floor and ground surfaces be stable, firm, and slip resistant;
 6
      the restroom sink has old style grab and twist faucet handles which require tight
 7
      grasping, pinching, or twisting of the wrist in violation of Section 309; and there is a
 8
      wall mounted garbage receptacle intruding into the pathway at the accessible sink.
 9
      Objects with leading edges more than 27 inches (685 mm) and not more than 80
10
      inches (2030 mm) above the finish floor or ground shall protrude 4 inches (100 mm)
11
      maximum horizontally into the circulation path per Section 307.2.
12
             Plaintiff alleges that Defendants violated Plaintiff’s rights under the ADA and
13
      the Unruh Civil Rights Act. In addition to injunctive relief, Plaintiff seeks an award
14
      of damages of not less than $4,000 per violation as well as deterrence damages
15
      arising out of Plaintiff’s visits to the Subject Property on or about April 9, 2018 and
16
      for reasonable attorneys’ fees litigation expenses, and costs of suit, pursuant to
17
      California Civil Code § 52.
18
            Defendant: Defendants deny Plaintiff’s allegations and further deny that it
19
      has violated the ADA, the Unruh Civil Rights Act, or any other laws claimed by
20
      Plaintiff. Defendants further maintain that there is no evidence that Plaintiff ever
21
      visited the location in question and that the description of the restaurant and the
22
      violations is inaccurate. Plaintiff also fails to identify the date of the alleged multiple
23
      visits to the property. Defendants further maintain that there is no basis for
24
      injunctive relief as there are no violations of the ADA or the Unruh Civil Rights Act
25
      at the location. Defendants further maintain that Plaintiff is inaccurate with respect
26
      to the alleged interests of the Defendants and the corporate names.
27

28                                                 3
                                         JOINT 26F REPORT
     Case 5:18-cv-01348-DSF-RAO Document 23 Filed 11/26/18 Page 4 of 9 Page ID #:94



 1
      B.    Subject Matter Jurisdiction
 2
            This Court has subject matter jurisdiction over this action pursuant to 28
 3
      U.S.C. § 1331 and 42 U.S.C. § 12181 as Plaintiff’s claims arise under Title III of the
 4
      ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332. The Court may exercise
 5
      supplemental jurisdiction over Plaintiff’s related state law claims pursuant to 28
 6
      U.S.C. § 1367, because Plaintiff’s UCRA claims are so related to Plaintiff’s federal
 7
      ADA claims, they form part of the same case or controversy under Article III of the
 8
      United States Constitution.
 9
      C.    Legal Issues
10
            Plaintiff: The principal legal issues are: (1) whether the Defendants are
11
      responsible under the law to remove/ remediate barriers; (2) whether the Plaintiff has
12
      standing to seek either damages or injunctive relief; (3) whether Plaintiff was denied
13
      equal access to the facility and; (4) the nature and extent of Plaintiff’s damages.
14
            Defendant: The principal legal issues are: (1) whether the property was
15
      compliant with applicable law at the time that Plaintiff allegedly visited; (2) whether
16
      the Plaintiff has standing to seek either damages or injunctive relief; (3) whether
17
      Plaintiff was denied equal access to the facility and; (4) the nature and extent of
18
      Plaintiff’s damages.
19

20
      D.    Parties, Evidence, Etc.
21
            Plaintiff: The Parties include Plaintiff and Defendants. Plaintiff does not
22
      expect any additional parties to be added at this time. Expected witnesses include
23
      Plaintiff, Plaintiff’s expert regarding the alleged barriers at the Subject Property, the
24
      person(s) most knowledgeable for Defendant regarding its design, maintenance, and
25
      accessibility of the Subject Property, and the Parties’ respective experts. Expected
26
      key documents/evidence include an expert led site inspection, which will result in a
27
      report, to identify each barrier that would affect Plaintiff’s type of disability.
28                                                 4
                                         JOINT 26F REPORT
     Case 5:18-cv-01348-DSF-RAO Document 23 Filed 11/26/18 Page 5 of 9 Page ID #:95



 1
            Defendant: The Parties include Plaintiff and Defendants. Defendant does not
 2
      expect any additional parties to be added at this time. Expected witnesses include
 3
      the person(s) most knowledgeable for Defendant regarding the premises and its
 4
      design, and accessibility; Plaintiff; Jeffrey Williams; Stacey Kelleher; and the
 5
      Parties’ respective experts. Expected key documents/evidence include photographs
 6
      of the premises, construction documents, an expert site inspection, corporate
 7
      documents re property ownership, and the lease of the premises.
 8
      E.    Damages
 9
            Plaintiff seeks a preliminary and permanent injunction enjoining Defendants
10
      from further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil
11
      Code § 51 et seq. with respect to its operation of the Business and the Property; an
12
      award of statutory damages of not less than $4,000 per violation pursuant to § 52(a)
13
      of the California Civil Code; and an additional award of $4,000.00 as deterrence
14
      damages for each violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096;
15
      2016 U.S. Dist. LEXIS 150740 (USDC Cal, E.D. 2016).
16
            Plaintiff claims that he is entitled to the minimum statutory damages for his
17
      encounters and deterrence of not less than $16,000.00.
18
            Defendants deny that Plaintiff has been damaged by any actions of
19
      Defendants.
20
      F.    Insurance
21
            The Parties are unaware of insurance coverage applicable to this action.
22
      G.    Motions
23
            Plaintiff: Plaintiff intends to conduct an expert led site inspection to identify
24
      each barrier that would affect his type of disability and, then if applicable, amend the
25
      complaint to ensure that the ADA claim reflects his intention to have all unlawful
26
      barriers removed or remediated. This is the two-step process permitted and required
27
      by Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 and Chapman v. Pier
28                                               5
                                        JOINT 26F REPORT
     Case 5:18-cv-01348-DSF-RAO Document 23 Filed 11/26/18 Page 6 of 9 Page ID #:96



 1
      1Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).
 2
              Defendant: Defendants anticipate filing a motion for summary judgment
 3
      and/or summary adjudication on the issue of the alleged violations at the property
 4
      and restaurant in question and as to the ownership of the property.
 5
      H.      Manual for Complex Litigation
 6
              The Parties do not believe this case is complex or requires references to the
 7
      procedures set forth in the Manual on Complex Litigation.
 8
      I.      Status of Discovery
 9
              The Parties are engaged in settlement discussions and have not initiated or
10
      completed any formal discovery.
11
      J.      Discovery Plan
12
              The Parties will exchange initial disclosures within 14 days after the
13
      Scheduling Conference.
14
              Plaintiff: Plaintiff believes that phasing of discovery is unnecessary. Plaintiff
15
      intends to conduct discovery on the following topics via written discovery and
16
      deposition(s) of Defendants’ person most knowledgeable pursuant to FRCP
17
      30(b)(6):
18
             1. Defendants’ operation of Subject Proeprty and Business;
19
             2. Defendants’ ownership of the Subject Property and Business;
20
             3. The accessibility of the Subject Property and Business;
21
             4. Defendants’ policy regarding accessibility of the Subject Property and
22
                Business.
23
              To this end, Plaintiff will serve written Requests for Admission,
24
      Interrogatories and Document Requests upon Defendants. Plaintiff also anticipates
25
      taking the deposition of Defendant’s person most knowledgeable as well as the
26
      deposition of other potential witnesses.
27
           Defendant: Defendants intend to seek discovery related to (1) Plaintiff’s alleged
28                                                 6
                                          JOINT 26F REPORT
     Case 5:18-cv-01348-DSF-RAO Document 23 Filed 11/26/18 Page 7 of 9 Page ID #:97



 1
      visits to the Property; (2) the feasibility of any alleged modifications to the Property;
 2
      (3) the applicability of any “safe harbor” provisions; and (4) expert discovery.
 3
      Defendants intend to propound a set of Interrogatories, Requests for Admission and
 4
      Requests for Production of Documents; to take the deposition of Plaintiff and to take
 5
      the depositions of Plaintiff’s expert(s) and any percipient witnesses identified by
 6
      Plaintiff in the Initial Disclosures.
 7

 8
      K.     Discovery Cut-Off
 9
             Plaintiff: May 7, 2019
10
      L.     Expert Discovery
11
             Initial:      May 21, 2019
12
             Rebuttal:     June 4, 2019
13
             Cutoff:       June 18, 2019
14
      M.     Dispositive Motions
15
             Plaintiff: Plaintiff anticipates filing a motion for summary judgment, or, in the
16
      alternative, a motion for partial summary judgment under the ADA and the Unruh
17
      Civil Rights Act. The issues in this case stem from a question of whether the
18
      accessibility barriers on the Subject Property and Business violate the ADA and
19
      Unruh Civil Rights Act. A determination of these issues will depend on inquiries of
20
      (1) whether Defendants are responsible under the law to remove/remediate the
21
      barriers; (2) whether the Plaintiff has standing to seek either damages and/or
22
      injunctive relief; and (3) the nature and extent of damages.
23
             Defendant: Defendants anticipate filing a motion for summary judgment
24
      and/or summary adjudication on the issue of the alleged violations at the property
25
      and restaurant in question and as to the ownership of the property.
26
      N.     Settlement/Alternative Dispute Resolution (ADR)
27
             The Parties have communicated informally about settlement and closure.
28                                                7
                                           JOINT 26F REPORT
     Case 5:18-cv-01348-DSF-RAO Document 23 Filed 11/26/18 Page 8 of 9 Page ID #:98



 1
      These informal discussions are still in their early stages. In the event that this matter
 2
      is not expeditiously resolved, the Parties select ADR Procedure No. 2 as the
 3
      settlement mechanism under Local Rule 16-15.4. ADR Procedure No. 2 states,
 4
      “[t]he parties shall appear before a neutral selected from the Court’s Mediation
 5
      Panel.”
 6
      O.     Trial Estimate
 7
             Plaintiff: Plaintiff estimates approximately 4-6 days for trial. Plaintiff prefers
 8
      a bench trial. Plaintiff estimates calling three witnesses.
 9
             Defendants: Defendants request a jury trial. Defendants anticipate a two-day
10
      jury trial.
11
      P.     Trial Counsel
12
             Plaintiff: Trial counsel for Plaintiff shall be Joseph R. Manning, Jr, Michael J.
13
      Manning, Craig G. Cote and Osman M. Taher of Manning Law, APC.
14
             Defendant: Trial counsel for Defendant is Julianne Pinter.
15
      Q.     Independent Expert or Master
16
             The Parties do not anticipate the need for an Independent Expert or Master.
17
      R.     Timetable
18
             Timetable is attached as Exhibit A.
19
      S.     Other Issues
20
             None at this time.
21

22

23    Dated: _November 26, 2019_           MANNING LAW, APC
24
                                        By: /s/ Joseph R. Manning Jr.
25
                                           Joseph R. Manning Jr., Esq.
26                                         Michael J. Manning, Esq.
                                           Craig G. Cote, Esq.
27
                                           Osman M. Taher, Esq.
28                                                8
                                           Attorneys  for Plaintiff
                                         JOINT 26F REPORT
     Case 5:18-cv-01348-DSF-RAO Document 23 Filed 11/26/18 Page 9 of 9 Page ID #:99



 1

 2

 3

 4                                         Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

 5    Dated: November 26, 2019

 6                                     By: /s/ Lyne A. Richardson
                                           Lyne A. Richardson
 7
                                          Attorneys for Defendant
 8                                            Great American Chicken and SBKFC
                                              HOLDINGS, LLC
 9

10

11

12

13
                     Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
14
              Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do
15    attest that all signatories listed, and on whose behalf the filing is submitted, concur
16
      in the filing’s content and have authorized the filing.

17

18    Dated: November 26, 2019_               MANNING LAW, APC
19
                                       By: /s/ Joseph R. Manning Jr., Esq.
20                                        Joseph R. Manning Jr., Esq.
21                                        Michael J. Manning, Esq.
                                          Craig G. Cote, Esq.
22                                        Osman M. Taher, Esq.
23                                        Attorneys for Plaintiff
24

25

26
27

28                                                9
                                         JOINT 26F REPORT
